                              1 McCormick, Barstow, Sheppard,
                                Wayte & Carruth LLP
                              2 Wade M. Hansard
                                Nevada Bar No. 8104
                              3   wade.hansard@mccormickbarstow.com
                                Jonathan W. Carlson
                              4 Nevada Bar No. 10536
                                  jonathan.carlson@mccormickbarstow.com
                              5 Renee M. Maxfield
                                Nevada Bar No. 12814
                              6   renee.maxfield@mccormickbarstow.com
                                8337 West Sunset Road, Suite 350
                              7 Las Vegas, Nevada 89113
                                Telephone:    (702) 949-1100
                              8 Facsimile:    (702) 949-1101

                          9 Attorneys for GEICO GENERAL INSURANCE
                            COMPANY
                         10
                                                      UNITED STATES DISTRICT COURT
                         11
                                                           DISTRICT OF NEVADA
                         12
                            PATRICIA MARR,                           Case No. 2:18-cv-01391-RFB-GWF
                         13
                                           Plaintiff,                STIPULATION AND ORDER TO STAY
                         14                                          LITIGATION, AND TO DISMISS
                                    v.                               EXTRA-CONTRACTUAL CAUSES OF
                         15                                          ACTION
                            GEICO GENERAL INSURANCE
                         16 COMPANY; DOES I through X, inclusive;
                            ROE CORPORATIONS I through X,
                         17 inclusive,

                         18                  Defendants.
                         19

                         20            Plaintiff, Patricia Marr, and Defendant GEICO General Insurance Company (“GEICO”) ,
                         21 hereinafter collectively referred to as “the Parties” hereby stipulate to the following and move the

                         22 Court accordingly:

                         23            1.    The parties have entered into an Agreement to have the contractual benefits determined
                         24 through private binding arbitration.

                         25            2.    To effectuate the Agreement, the Parties agree and stipulate that this proceeding be
                         26 stayed to allow the Parties to conclusively determine the value of Plaintiff’s personal injury claims

                         27 and, accordingly, the extent of her entitlement to contractual benefits.

                         28
MCCORMICK, BARSTOW ,                                                                               2:18-cv-01391-RFB-GWF
 SHEPPARD, W AYTE &
   CARRUTH LLP                    STIPULATION AND ORDER TO STAY LITIGATION, AND TO DISMISS EXTRA-CONTRACTUAL CAUSES
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                                                OF ACTION
                              1               3.    As part of the Parties’ Binding Arbitration Agreement, Plaintiff agrees and hereby
                              2 requests the Court dismiss the second through fourth cause of action in her Complaint with prejudice.

                              3               4.    It is the intent of the Parties that the Court retain its jurisdiction so as to be able to
                              4 confirm the award as a judgment.

                              5               IT IS SO MOVED AND STIPULATED:
                              6               DATED this 6th day of February, 2019

                              7                                                  VANNAH & VANNAH
                              8                                                  By            /s/ L. Dipaul Marrero II
                              9                                                        Robert D. Vannah, Nevada Bar No. 002503
                                                                                       L. Dipaul Marrero II, Nevada Bar No. 012441
                         10                                                            400 S. Seventh Street, Suite 400
                                                                                       Las Vegas, Nevada 89101
                         11                                                            Tel. (702) 369-4161
                         12
                                                                                       Attorneys for Patricia Marr
                         13
                                              DATED this 6th day of February, 2019
                         14
                                                                                 McCORMICK, BARSTOW, SHEPPARD,
                         15                                                      WAYTE & CARRUTH LLP
                         16                                                      By            /s/ Jonathan W. Carlson
                         17                                                            Wade M. Hansard, Nevada Bar No. 8104
                                                                                       Jonathan W. Carlson, Nevada Bar No. 10536
                         18                                                            Renee M. Maxfield, Nevada Bar No. 12814
                                                                                       8337 West Sunset Road, Suite 350
                         19                                                            Las Vegas, Nevada 89113
                                                                                       Tel. (702) 949-1100
                         20

                         21                                                            Attorneys for GEICO General Insurance Company

                         22                                                         ORDER

                         23                   IT IS SO ORDERED.
                                              DATED this ___         February
                                                         8th day of ________________, 2019
                         24

                         25
                                                                                 By
                         26                                                            UNITES STATES DISTRICT COURT JUDGE or
                                                                                       MAGISTRATE JUDGE
                         27
                                  5469205.1
                         28
MCCORMICK, BARSTOW ,
                                                                            2                       2:18-cv-01391-RFB-GWF
 SHEPPARD, W AYTE &
   CARRUTH LLP                     STIPULATION AND ORDER TO STAY LITIGATION, AND TO DISMISS EXTRA-CONTRACTUAL CAUSES
8337 W. SUNSET RD SUITE 350
   LAS VEGAS, NV 89113                                                 OF ACTION
